Exhibit 10.33
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
EXECUTION COPY
Contract #           
NATIONAL RETAILER AGREEMENT
     (LOGO) [v51173v5117314.gif]
THIS NATIONAL RETAILER AGREEMENT (“Agreement”) between Sprint Solutions Inc. on
behalf of itself and its affiliates that provide products and services
(“Sprint”) and Clearwire Communications LLC, a Delaware limited liability
company (“Retailer”).

  A.   Sprint provides telecommunications goods and services to customers
throughout the United States and select United States Territories.     B.  
Retailer wants to receive compensation to solicit customers to subscribe to the
Sprint telecommunications services and to sell products associated with those
telecommunications services under the terms and conditions of this Agreement.

The parties therefore agree as follows, with defined terms set forth in
Section 18:

1.   SCOPE OF AUTHORITY

  1.1   Authorization. Sprint grants Retailer the non-exclusive right to solicit
subscriptions for Sprint Services and to sell Products in the United States and
select United States Territories, subject to terms and conditions of this
Agreement, including the following limitations and restrictions on geographic
territory and customer categories:

  (A)   Non-Exclusive Relationship. Sprint may offer third parties exclusive
rights with respect to certain territories or certain customer categories in its
sole discretion. Sprint may also solicit Customers using its own sales force or
other authorized representatives. Sprint will determine the number and type of
authorized representatives in its sole discretion.     (B)   Reserved Accounts.
Retailer will not solicit or sign up Customers listed on the Reserved Account
List posted on the Sprint Indirect Website without Sprint’s prior written
consent. Retailer must comply with all policies and guidelines with respect to
Reserved Accounts posted to the Sprint Indirect Website. Retailer is responsible
for checking the Sprint Indirect Website for updates to the Reserved Accounts
List or to the policies and guidelines that apply to Reserved Accounts.     (C)
  No Representations or Warranty Regarding Geographic Proximity. Third-party
authorized-representative facilities and Sprint sales facilities will be in the
same geographic proximity as Retailer’s Facility.

  1.2   No Subcontractors. Retailer may not subcontract any of its rights or
obligations under this Agreement.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 1 of 30

 



--------------------------------------------------------------------------------



 



  1.3   No Authority to Bind; No Responses to RFP’s. Retailer has no authority
to bind Sprint or its affiliates to any agreement or obligation. Retailer may
not respond to a Solicitation on behalf of itself or Sprint, and Retailer may
not enter into or attempt to enter into a contract with a Customer or potential
Customer on behalf of itself or Sprint to provide Sprint Services under this
Agreement. Any Solicitation response submitted by Retailer on behalf of itself
or Sprint, or any contract entered into by Retailer on behalf of itself or
Sprint will be null and void and Sprint has no obligation to support or honor
that response or contract. If Retailer becomes aware of or if Retailer is
interested in an opportunity related to a Solicitation, Retailer will promptly
notify the Sprint Director of National Retail of the existence of the
Solicitation and on Sprint’s request provide Sprint with all documentation in
Retailer’s possession related to the Solicitation. Sprint will decide, at its
sole discretion, whether Sprint will respond to the Solicitation.     1.4   No
Reselling Services. Retailer will not knowingly sell Sprint Services to anyone
that intends to resell them. Retailer will not resell the Sprint Services
itself, and will ensure that its affiliates, subsidiaries, owners,
subcontractors, employees, and agents will not resell the Sprint Services.
Reselling is defined as the acquiring of Sprint Services in the reseller’s name,
then providing those Sprint Services to third parties with the intention of
collecting payment for the Sprint Services from the third parties.     1.5   No
Web Sales, Service & Repair, Telemarketing. Retailer will not:

  (A)   Solicit subscriptions for Sprint Services or sell Sprint Products via
the internet except with Sprint’s prior written permission and in accordance
with Sprint’s websales’ guidelines, or     (B)   Service or repair any Products
on Sprint’s behalf; or     (C)   Solicit subscriptions for Sprint Services or
sell Sprint Products via electronic mail, mail order, facsimile, wireless
messaging (SMS, Text, MMS, etc.) or telephone.

  1.6   Sprint Policies. Retailer must comply with all policies, procedures,
terms and conditions provided to Retailer by Sprint which the parties
incorporate by reference.

2.   RETAILER COMMITMENTS AND OBLIGATIONS

  2.1   Goodwill. Retailer will preserve and enhance the goodwill associated
with the Sprint brand and the Sprint Services.     2.2   Duty to Cooperate.
Retailer will cooperate with any requests from Sprint regarding governmental
inquiries or investigation requests, including but not limited to inquiries or
requests from the Federal Communications Commission (“FCC”) or state Attorney
Generals.     2.3   Retail Store Facilities. Retailer will offer Sprint’s
Products and Services from its retail stores locations as mutually agreed by the
parties (each a “Facility”) in accordance with terms set forth in Exhibit C.
Retailer will provide Sprint with an updated list of all Facilities selling
Sprint’s Products and Services on a quarterly basis.     2.4   Insurance
Requirements. Retailer will comply with the insurance requirements set forth in
Exhibit H.

3.   NO DEVIATION FROM SPRINT SERVICE OFFER.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 2 of 30

 



--------------------------------------------------------------------------------



 



  3.1   Ownership of Customer Relationship. At all times, Sprint owns the
subscription relationship with the Customer. Sprint will decide at its sole
discretion:

  (A)   whether to accept, serve, suspend or discontinue service to any
customer;     (B)   the services and coverage areas offered to any customer;    
(C)   the rates to be charged for those services; and     (D)   any other terms
or conditions that apply to any Customer or Service Offer.

  3.2   Rates for Service. Sprint will deliver its current Service Offer
(including rate plans and any special offers or promotions) to RETAILER on the
Effective Date of this Agreement. Sprint may amend or change its Service Offer,
and add, delete, suspend or modify the conditions of the Sprint Services at any
time and from time to time. Sprint will use commercially reasonable efforts to
give RETAILER advance notice of any changes.     3.3   No Right to Change
Service Offer. RETAILER will only quote the prices, term and conditions for
Sprint Services as contained in the then current Service Offer provided by
Sprint. RETAILER will not:

  (A)   change the Service Offer;     (B)   grant any discounts or make any
adjustments to any rates;     (C)   misrepresent — either affirmatively or by
omission — the Service Offer or any terms and conditions of Sprint Services; or
    (D)   impose on any Customer any activation or other fees, standards,
commissions or contracts, including without limitation requiring the Customer to
remain a Customer of Sprint for any period of time or impose a term and
termination fee.

4.   ORDER PLACEMENT.

  4.1   Service Agreements. For each potential Customer, Retailer will complete
a service agreement, including the terms and conditions for the use of the
Sprint Services, in the form then in effect and approved by Sprint for use, and
signed by the potential Customer (the “Service Agreement”). If the Service
Agreement is generated by automated activation tools, the Customer acceptance
process must be approved or designated by Sprint. If automated activation tools
are not available or approved for use, Retailer must provide the Customer with
obtain a paper copy of the Service Agreement, which must be completed, signed,
retained by Retailer in accordance with the procedures established by Sprint and
the terms of this Agreement. Retailer will comply with all procedures
established by Sprint from time to time in connection with the use and delivery
to Sprint of the Service Agreement and related documents. Retailer will not
submit any Service Agreement that is incomplete or that it has reason to believe
is not completely accurate. Sprint may revise the Service Agreement from time to
time, and Retailer agrees to deliver the most recent version of the Service
Agreement provided by Sprint. All Service Agreements are between Sprint and the
Customer, and are the property of Sprint.     4.2   Order Entry. Retailer will
enter all order information into Sprint’s designated order entry system(s), or
via any process designated by Sprint from time to time. Retailer is solely
responsible for obtaining any hardware, software and services (including

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 3 of 30

 



--------------------------------------------------------------------------------



 



      internet access) necessary to access Sprint’s order entry system(s).
Retailer will sign a license for access to and the use of the designated order
entry system(s) if requested by Sprint.     4.3   Acceptance of Orders. Sprint
will accept or reject all orders in its sole discretion.     4.4   Subscription
Fraud. Retailer is liable for subscription fraud losses incurred by Sprint in
the instances where Retailer fails to adhere to Sprint policies provided to
Retailer by Sprint regarding service agreement completion, information
verification or order placements. Examples of subscription fraud losses are
unpaid Sprint invoices including without limitation hardware charges and
subsidies, monthly access charges, overage charges and other service fees and
Commissions paid to Retailer as a result of the fraudulent activation.

5.   PRODUCTS.

  5.1   Retailer will only sell to Customers Products approved by Sprint for use
with its Sprint Services, and obtained from Sprint-approved sources.     5.2  
Inventory. To the extent that Retailer is selling Products under this Agreement,
Retailer may either:

  (A)   purchase Products from Sprint (or a Sprint approved source) for resale
to Customers. Exhibit B sets out the purchase terms for Products purchased by
Retailer from Sprint. All Products sold by Retailer from its own inventory (e.g.
purchased from Sprint or a Sprint-approved source for resale to Customers) will
be sold at prices solely determined by Retailer; or     (B)   sell Products
directly from Sprint’s inventory through the process then in effect on the
Sprint Indirect Website at prices that Sprint establishes; or     (C)   sell or
distribute Products via other channels as determined upon mutual agreement of
the Parties.

  5.3   Products for Customers Only. Retailer will only sell the Products to
Customers or potential Customers that activate those Products on Sprint Services
or install those Products for use with Sprint Services. If Retailer sells
Products to third parties not Customers or potential Customers, Sprint reserves
the right to pursue all legal remedies available including the right to recover
subsidies paid by Sprint on the Products.

6.   COMPENSATION

  6.1   Commissions. Sprint will pay Retailer a monthly commission as provided
for in Exhibit A to this Agreement (the “Commission Plan”).     6.2   Commission
Plan Changes. Sprint may modify Exhibit A, including the right to reduce
commissions, effective 30 days after written notice to Retailer. Retailer will
accept any modifications by continuing to perform under this Agreement.     6.3
  Right to Set Off. Sprint is entitled to charge to or withhold from Retailer’s
commissions any amounts owed by Retailer, its subsidiaries or affiliates to
Sprint, or any of Sprint’s affiliates or subsidiaries, under this or any other
agreement between Sprint, its affiliates or subsidiaries and Retailer, its
affiliates or subsidiaries.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 4 of 30

 



--------------------------------------------------------------------------------



 



  6.4   Commission Disputes and Limitations. RETAILER must notify Sprint in
writing of all commission disputes within 90 days after the date of the disputed
commission statement. All disputed amounts must be submitted to Sprint as
described in Exhibit A.     6.5   Audits.

  (A)   By Sprint. Sprint may at any time during business hours inspect each
Facility of Retailer. Sprint may, on reasonable advance notice, audit Retailer’s
performance of its obligations under this Agreement, including without
limitation, compilation, storage and security of Customer Records, and any
relevant books, records or processes as they pertain to Retailer’s performance
of its obligations under this Agreement. Sprint will pay all reasonable fees and
costs incurred by Sprint in connection with these audits.     (B)   By Retailer.
Retailer may inspect Sprint’s commission records as they pertain to Customers
activated by Retailer on a day mutually agreed upon by Sprint and Retailer once
per calendar year. Retailer will pay all reasonable fees and costs incurred by
Retailer in connection with these audits.

7.   PRIVACY.

  7.1   Customer Records. Retailer will keep all Service Agreements and related
documents (“Customer Records”) at the relevant Facility for a minimum of 2 years
from the date of their creation, and will return these Customer Records as
directed by Sprint at the end of that time period. Sprint may request that
Retailer return Customer Records to Sprint at any time, and Retailer will
immediately return the original copies of the Customer Records, as directed by
Sprint. Retailer may not keep copies of the Customer Records returned to Sprint
without Sprint’s written permission. Retailer may not destroy the original
copies of Customer Records unless directed to do so by Sprint in writing.    
7.2   Theft. Retailer will notify Sprint within 24 hours of learning of the loss
or theft of any Customer Records, Sprint Information or Products from its
Facilities, or from its employees, agents or Subcontractors.     7.3   No
Solicitation.

  (A)   Customers. During the term of this Agreement, and for a period of 1 year
after the termination or expiration of this Agreement, Retailer will not
knowingly solicit or try to persuade any Customer that subscribes or subscribed
to Sprint’s Services through Retailer’s efforts to buy any other 2G or 3G
wireless voice communications services. For the avoidance of doubt, the
prohibition against solicitation in this section will not restrict Retailer from
incidental communications with Sprint subscribers which may occur through
Retailer’s standard mass marketing practices such as a mass marketing campaign
to a particular geographic region or customer demographic. It also does not
restrict any passive sale or Retailer initiated sales made by Retailer.     (B)
  Customer Lists. Retailer will not sell or provide to any third party a list of
Customers that subscribed to Sprint’s Services through Retailer’s efforts, or
that Retailer knows have subscribed to Sprint Services.

  7.4   Privacy Requirements. Retailer will comply with all privacy requirements
and obligations set forth in Exhibit F (Privacy) and in the Retailer Privacy
Policy provided to Retailer by Sprint, which may be amended by Sprint from time
to time. Retailer will

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 5 of 30

 



--------------------------------------------------------------------------------



 



      monitor the Sprint Indirect Website for changes and will comply with the
most recent version of the Sprint Retailer Privacy Policy at all times.

8.   CONFIDENTIALITY.

  8.1   Definition of Sprint Confidential Information. “Sprint Confidential
Information” means any information not generally available to the public
relating to or received by Retailer in the course of this Agreement that is
marked as confidential or proprietary, or that given the nature of the
information or the circumstances surrounding its disclosure to or receipt by
Retailer, reasonably should be considered as confidential, whether reduced to
writing, maintained on any form of electronic media, or maintained in the mind
or memory of Retailer and whether compiled by Sprint or Retailer. Examples of
Sprint Confidential Information that Retailer will receive in the course of this
Agreement include, without limitation, the terms and conditions of this
Agreement, information regarding existing and potential Sprint Customers, Sprint
Customer lists, prospects provided by Sprint for the purpose of direct marketing
the Sprint Services and Products, customer referral programs, Sprint’s unique
sales and servicing methods, advertising and promotional materials and
techniques, pricing techniques, vendor and product information, training courses
and materials, and insurance and credit policies.     8.2   Protection of Sprint
Confidential Information. Retailer will take all reasonable measures to avoid
disclosure, dissemination or unauthorized use of the Sprint Confidential
Information, including, at a minimum those measures that it takes to protect its
own confidential information of a similar nature, but in no event less than a
reasonable standard of care. Retailer will implement and maintain reasonable
procedures described by Sprint from time to time to prevent the unauthorized use
and disclosure of Sprint Confidential Information.     8.3   Disclosure of
Sprint Confidential Information. Retailer will not disclose Sprint Confidential
Information to any person or entity other than employees, agents or
subcontractors of Retailer that need to know the Sprint Confidential Information
to perform Retailer’s duties under this Agreement, and in those instances, only
to the extent justifiable by that need. Retailer will ensure that its employees,
agents and subcontractors comply with the terms of this Agreement.     8.4   Use
of Sprint Confidential Information. Retailer will not use the Sprint
Confidential Information indirectly or directly, except in the course of
performing its duties under this Agreement.     8.5   Copying of Sprint
Confidential Information. Retailer will not make any copies of Sprint
Confidential Information, except as permitted in writing by Sprint or as
necessary to perform its duties under this Agreement.     8.6   Limitations on
Export of the Sprint Confidential Information. Retailer will not export any
Sprint Confidential Information in any manner contrary to the export regulations
of the United States.     8.7   Return of Sprint Confidential Information.
Retailer will deliver to Sprint, without keeping copies, all Sprint Confidential
Information to Sprint on Sprint’s request, or on the expiration or termination
of this Agreement.

9.   USE OF TRADEMARKS AND MARKETING.

  9.1   License Grant. Sprint grants to Retailer a non-exclusive license to use
and display the trademarks provided to Retailer in the Sprint Branding
Guidelines (“Marks”), and updated by Sprint from time to time, for purposes
consistent with this Agreement.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 6 of 30

 



--------------------------------------------------------------------------------



 



      Retailer will not assign or sublicense any right or interest in the Marks
without the prior written consent of Sprint.     9.2   Restrictions on Use.
Retailer must not use the Marks as, or incorporate any of the Marks into, its:

  (A)   trade name;     (B)   domain name;     (C)   website metatag or similar
programming code;     (D)   “vanity” telephone numbers; or     (E)   phone or
directory-assistance listings.

  9.3   Ownership of the Marks. Sprint and its parent and affiliated companies
own all right, title and interest in the Marks and the goodwill associated with
the Marks. Retailer acquires no rights in the marks except those limited rights
expressly granted under this Agreement. Any goodwill from Retailer’s use of the
Marks will inure to Sprint’s benefit. Retailer must not, directly or indirectly,
contest the validity of the Marks or Sprint’s rights in the Marks. Retailer must
not register, or attempt to register, the Marks or any confusingly similar
variation of the Marks in any form.     9.4   Enforcement and Defense.

  (A)   Sprint Controls Enforcement. Retailer must promptly notify Sprint of any
infringement or unauthorized use of the Marks in any form. Sprint, in its sole
discretion, will determine how it will respond. Retailer will not enforce any
rights in the Marks against any third party without the prior written consent of
Sprint, which Sprint may withhold in its sole discretion.     (B)   Sprint
Controls Defense. Sprint will defend and settle any trademark-infringement claim
against the Marks at Sprint’s expense. Sprint may terminate Retailer’s license
to use any or all of the Marks in order to settle any the claim. Retailer will
not defend the claims without the prior written consent of Sprint, which Sprint
may withhold in its sole discretion.     (C)   Sprint Controls Registration.
Sprint will be solely responsible for and will file, prosecute and maintain any
and all trademark, service mark, trade name, domain name and related
applications and registrations for the Marks, in its sole discretion.     (D)  
Participation by Retailer. Sprint will have the right to direct and control, in
its sole discretion, any negotiation, administrative proceeding, or litigation
involving the Marks, including (without limitation) Retailer’s claims,
appearance, defense or other participation. Any proceedings handled by Sprint
will be at Sprint’s expense, and Sprint will have the right to collect any
damages, fines or other monetary awards paid and to enforce any equitable relief
granted in connection therewith.     (E)   Best Efforts. Retailer will use best
efforts to cooperate with Sprint’s efforts under this Section 9.4, at Sprint’s
expense, including without limitation making personnel available to testify and
providing relevant documentation and information.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 7 of 30

 



--------------------------------------------------------------------------------



 



  9.5   Quality Control. Retailer must:

  (A)   maintain a consistently high quality for the Products and Services
offered in connection with the Marks;     (B)   adhere to the trademark usage
guidelines provided by Sprint to Retailer and other specific quality control
standards that Sprint may from time to time communicate to Retailer;     (C)  
comply with all applicable laws and regulations governing the operation of the
Retailer’s business and Retailer’s use of the Marks;     (D)   not combine the
Marks with other marks to create a new unitary mark;     (E)   not alter or
modify the Marks in any way;     (F)   on Sprint’s request, submit
representative samples of Retailer’s use of the Marks to Sprint; and     (G)  
promptly notify Sprint of any known, suspected or potential violation of this
Section 9.

  9.6   Sprint’s Prior Approval. Sprint will have the right of prior approval,
which Sprint may withhold in its sole discretion, with respect to:

  (A)   each form of use of the Marks; and     (B)   the use of the Marks in any
advertisements or promotions for the Sprint Services or Products.

  9.7   Advertising by Retailer. Retailer is solely responsible for compliance
with all laws and regulations that apply to its advertising. Sprint’s approval
in Section 9.6(B) above is limited to the use of Sprint’s Marks in Retailer’s
advertising, and does not imply or convey that Retailer’s advertising complies
with applicable laws or regulations.     9.8   Marketing Materials. Sprint will
provide a reasonable amount of point-of-sale marketing materials, including
coverage maps and rate plan brochures (collectively, “Marketing Materials”).
Retailer will make the current version of the Marketing Materials available to
Customers at all times. Retailer will not use Marketing Materials that have
expired, or that Sprint requests Retailer to stop using. Retailer will not make
any changes to the Marketing Materials or create its own Marketing Materials
without Sprint’s prior written approval. Sprint owns all intellectual property
rights, including copyrights, in the Marketing Materials, and Sprint grants
Retailer a non-exclusive, limited right to use and display the Marketing
Materials only for purposes consistent with this Agreement.     9.9  
Identification of Retailer. Retailer will identify itself at all times by its
own name, and may not identify itself as Sprint or any of Sprint’s affiliates.
In connection with its relationship to Sprint, Retailer may only identify itself
as an authorized representative that sells Sprint Services and Products.    
9.10   Press Releases. Retailer will not issue press releases about Sprint, its
Products, Services or Customers, or using the Sprint Marks except with the prior
written approval of Sprint.

10.   REPRESENTATIONS AND WARRANTIES.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 8 of 30

 



--------------------------------------------------------------------------------



 



  10.1   Authority. Each party represents and warrants that it has full
authority to perform its obligations under this Agreement and the person
executing this Agreement has the authority to bind it. Retailer represents and
warrants that Retailer’s exact legal name, type of organization and jurisdiction
of organization are correctly set forth in the recitals to this Agreement.    
10.2   Performance. Retailer represents and warrants that it will perform its
obligations under this Agreement in a legal, ethical and professional manner.  
  10.3   No Conflicts. Retailer represents and warrants that it is not subject
to any limitation or restriction that would prohibit or restrict Retailer from
entering into this Agreement or performing any of its obligations under this
Agreement.     10.4   Review of Agreement. Retailer represents that it has
carefully reviewed this Agreement and has had enough time to consult with a
lawyer, accountant, or other professional advisor, if it wanted. Retailer
represents that, if it did not use a professional advisor, it is satisfied in
relying on its own education, experience, and skill in evaluating the merits of
and entering into this Agreement.

11.   LIMITATION OF LIABILITY.

  11.1   General Non-liability of the Parties. EXCEPT FOR A PARTY’S
INDEMNIFICATION OBLIGATIONS IN THIS AGREEMENT, OR ANY CLAIMS RESULTING FROM A
PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTIONS 8 — CONFIDENTIALITY, 7 —
PRIVACY, OR 9 — TRADEMARKS, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING
WITHOUT LIMITATION, LOST PROFITS OR OTHER MONETARY LOSS ARISING FROM THIS
AGREEMENT.     11.2   Special Non-liability of Sprint. IN ADDITION TO THE
LIMITATION OF LIABILITY IN SECTION 11.1 ABOVE, IN NO EVENT WILL SPRINT BE LIABLE
FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY
KIND, INCLUDING WITHOUT LIMITATION, LOST PROFITS OR OTHER MONETARY LOSS, ARISING
OUT OF THE PERFORMANCE, FAILURE TO PERFORM OR POOR PERFORMANCE OF THE SPRINT
SERVICES, WHETHER OR NOT ANY OF THE PERFORMANCE MATTERS OR CAUSES ARE WITHIN
SPRINT’S CONTROL OR DUE TO NEGLIGENCE OR OTHER FAULT ON THE PART OF SPRINT, ITS
AGENTS, AFFILIATES, EMPLOYEES OR OTHER REPRESENTATIVES.

12.   INDEMNIFICATION.

  12.1   General Indemnification. Each party will indemnify, defend and hold the
other party, its officers, directors, employees, affiliates, agents,
subcontractors, successors and assignees harmless against any liability for any
Claims brought by third parties arising out of:

  (A)   the negligent, grossly negligent or intentional misconduct or omission
by the indemnifying party or its officers, directors, employees, affiliates,
agents, subcontractors, successors and assignees under this Agreement, except to
the extent caused by the negligent, grossly negligent or intentional misconduct
or omission of the indemnified party or except to the extent disclaimed by
Sprint in Section 11.2 above or in Section 10 of Exhibit B; or     (B)   a
material breach of this Agreement.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 9 of 30

 



--------------------------------------------------------------------------------



 



  12.2   Indemnification by Retailer. Retailer will indemnify, defend and hold
Sprint, its officers, directors, employees, affiliates, agents, subcontractors,
successors and assignees harmless against any liability for any Claims brought
by third parties arising out of:

  (A)   any act or omission by Retailer or its officers, directors, employees,
affiliates, agents, subcontractors, successors and assignees under this
Agreement in advertising Sprint’s Products or Services or in making a
solicitation of, calling on or making a sale to a Customer, including without
limitation misrepresentations;     (B)   unauthorized use, misuse or
modification of Sprint’s Marks by Retailer or its officers, directors,
employees, affiliates, agents, subcontractors, successors and assignees under
this Agreement;     (C)   breach of a representation or warranty by Retailer or
its officers, directors, employees, affiliates, agents, subcontractors,
successors and assignees under this Agreement;     (D)   any violation of law by
Retailer or its officers, directors, employees, affiliates, agents,
subcontractors, successors and assignees under this Agreement; or     (E)   any
act or omission by Retailer or its officers, directors, employees, affiliates,
agents, subcontractors, successors and assignees under this Agreement that
results in a loss or unauthorized disclosure or use of Sprint Information.

  12.3   Indemnification by Sprint. Sprint will indemnify, defend and hold
Sprint, its officers, directors, employees, affiliates, agents, subcontractors,
successors and assignees harmless against any liability for any Claims brought
by third parties arising out of:

  (A)   any act or omission by Sprint or its officers, directors, employees,
affiliates, agents, subcontractors, successors and assignees under this
Agreement in advertising Sprint’s Products or Services or in making a
solicitation of, calling on or making a sale to a Customer, including without
limitation misrepresentations;     (B)   breach of a representation or warranty
by Sprint or its officers, directors, employees, affiliates, agents,
subcontractors, successors and assignees under this Agreement;     (C)   any
violation of law by Sprint or its officers, directors, employees, affiliates,
agents, subcontractors, successors and assignees under this Agreement; or    
(D)   any act or omission by Sprint or its officers, directors, employees,
affiliates, agents, subcontractors, successors and assignees under this
Agreement that results in a loss or unauthorized disclosure or use of Sprint
Information.

  12.4   Procedures.

  (A)   Conditions for Indemnification. The indemnification obligations under
this Agreement will not apply unless the party claiming indemnification:

  (1)   promptly notifies the indemnifying party in writing of the Claim;    
(2)   permits the indemnifying party to assume and control the defense of the
Claim, except for Claims against Sprint for Retailer’s or its

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 10 of 30

 



--------------------------------------------------------------------------------



 



      Subcontractors violations or alleged violations of law, for which Sprint
will control the defense of the Claim;     (3)   cooperates with the
investigation and defense of the Claim by the indemnifying party; and     (4)  
does not enter into a settlement of the Claim without the indemnifying party’s
consent, except Sprint reserves the right to enter into a settlement at its sole
discretion if Retailer fails to defend a Claim for which it has an
indemnification obligation to Sprint.

  (B)   Separate Counsel Permitted. The indemnified party may employ separate
counsel and participate in the defense of the Claim. Separate counsel will be at
the expense of the indemnified party, unless the indemnifying party fails to
defend the indemnified party after receiving notice of the Claim.     (C)  
Failure to Defend. If the indemnifying party fails to defend or settle a Claim
to the reasonable satisfaction of the other party within a reasonable amount of
time, then the indemnified party may elect counsel to represent it. The
indemnifying party will be solely responsible for the payment or reimbursement
(at the indemnified party’s option) of reasonable attorneys fees and costs
incurred in defending or settling that Claim and for all liability arising from
that Claim.

  12.5   Survival. This indemnity continues in effect after this Agreement’s
termination or expiration.

13.   TERM AND TERMINATION.

  13.1   Term of the Agreement. The initial term of this Agreement is 1 years
from the Effective Date, and the Agreement will automatically renew for 1 year
periods after the expiration of the initial term unless either party:

  (A)   gives the other party written notice of non-renewal at least 30 days
before end of the then-current term; or     (B)   terminates the Agreement under
this Section 13.

  13.2   Termination for Convenience. Either party may terminate this Agreement
for any reason on 30 days written notice to the other party.     13.3  
Immediate Termination for Cause by Sprint. Sprint may terminate the RETAILER
Agreement for cause immediately on written notice to RETAILER if RETAILER:

  (A)   Materially misrepresents the Sprint Services, the Service Offer or the
Products to Customers or potential Customers;     (B)   intentionally falsifies
information on any order submitted to Sprint for activation, including by or
through fraudulent means (e.g. false representation of the identity of the
Customer);     (C)   fails to meet the minimum performance requirements set out
in Exhibit D for 6 months based on a rolling average, or any 3 non-consecutive
calendar quarters in the course of this Agreement, or fails to meet any Retailer
Program Requirements set out in Exhibit D at any time.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 11 of 30

 



--------------------------------------------------------------------------------



 



  (D)   misuses or modifies any Marks, uses any Marks without the prior written
consent of Sprint, or otherwise materially breaches a provision of Section 9;  
  (E)   defaults on any obligation set forth in Sections 8 - Confidentiality or
7 — Privacy of this Agreement;     (F)   closes its business;     (G)   fails to
pay any amounts when due;     (H)   assigns, transfers, or attempts to assign or
transfer this Agreement, or any portion of this Agreement, without the prior
written consent of Sprint;     (I)   subcontracts or attempts to subcontract,
any of its duties under this Agreement without the prior written consent of
Sprint; or     (J)   fails to comply with any civil or criminal laws,
ordinances, rules or regulations, including without limitation those relating to
health, safety, employment, environmental, regulation and taxation.

  13.4   Termination for Cause by Sprint — Cure Period. Retailer has no right to
cure any breach of this Agreement listed in Section 13.3 above. For all other
breaches, Retailer has 30 days after receiving written notice from Sprint to
cure the breach in that notice to Sprint’s satisfaction. If Retailer fails to
cure that breach, Sprint may terminate the Agreement for cause at the end of the
cure period.     13.5   Other Remedies for Default. In addition to the right to
terminate this Agreement for cause, Sprint reserves all other rights and
remedies it may have in law or in equity for a breach of this Agreement by
Retailer.     13.6   Termination Date and Notice. A party may exercise its right
to terminate this Agreement, or give notice of non-renewal, by giving the other
party written notice stating the effective date of termination. Termination is
effective as of 11:59 p.m. Eastern Time (daylight or standard, as applicable) on
the termination date specified in the termination notice.

14.   Effect of Termination.

  14.1   Effect on Compensation — Compensation Ceases. If this Agreement is
terminated for any reason or expires without renewal, Sprint will pay Retailer
Commissions actually earned prior to the termination or expiration of the
Agreement after all offsets and chargebacks Sprint is entitled to have been
deducted.     14.2   Duties on Termination or Expiration. On the termination or
expiration of this Agreement, Retailer will:

  (A)   immediately cease identifying itself as an authorized representative of
Sprint, including using best efforts to immediately cease all related sales
efforts, remove signs containing Sprint’s Marks and replace business cards
referring to Retailer or its employees, agents or subcontractors as an
authorized representative of Sprint;     (B)   promptly notify all members of
its staff to immediately cease all Sprint-related sales efforts;

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 12 of 30

 



--------------------------------------------------------------------------------



 



  (C)   promptly return or destroy, as directed by Sprint, all Sprint Customer
Records and lists of Sprint Customers to Sprint including any copies; and    
(D)   promptly return or destroy, as directed by Sprint, all unused Marketing
Materials, all merchandising displays, all training manuals, policy manuals or
written materials supplied by Sprint including any copies.

15.   ASSIGNMENT. This Agreement may be freely assigned by Sprint to any
successor of it or to any other firm or entity capable of performing its
obligations under this agreement. Sprint relied upon the financial, business and
personal reputation of Retailer and its management in deciding to enter into
this Agreement with Retailer. Neither this Agreement, nor any right or
obligation of Retailer may be transferred, assigned or encumbered by Retailer
without Sprint’s prior written approval, which Sprint may withhold at its sole
discretion, except that Retailer may, without the consent of Sprint, assign the
Agreement to a controlled subsidiary or a purchaser of all or substantially all
of Retailer’s assets used in connection with performing this Agreement, provided
that Retailer guarantees the performance of and causes the assignee to assume in
writing all obligations of the assignor under this Agreement.. Retailer may not
change its name, type of organization or jurisdiction of organization without
the prior written approval of Sprint, which Sprint may withhold at its sole
discretion. Any proposed transferee must meet with the Sprint’s approval and
must agree to execute the Sprint’s then current form of this Agreement. Any
transfer, assignment or encumbrance without Sprint’s prior written approval will
not be honored by Sprint and will be void. Subject to the restrictions against
assignment contained in this sub-section, this Agreement will bind and inure to
the benefit of the successors and assigns of the parties   16.   DISPUTE
RESOLUTION. All Disputes arising from or related to this Agreement will be
resolved according to the terms and conditions set forth in Exhibit G.   17.  
MISCELLANEOUS

  17.1   Governing Law. This Agreement is governed by the laws of the
Commonwealth of Virginia, regardless of conflicts of law provisions.     17.2  
Independent Contractor. Retailer is an independent contractor and has no express
or implied right or authority to assume or create any obligation on behalf of
Sprint, or represent that it has any right or authority to do so. Retailer has
not paid any fee for this Agreement or for the right to solicit subscriptions
for Sprint Services. Retailer is not required to purchase any products from
Sprint for the operation of business under this Agreement. The parties do not
intend to create an agency, franchise, dealership, employment, partnership,
landlord-tenant, or joint venture relationship, or any other relationship to
Sprint than that of an authorized representative for the limited purposes
described in this Agreement. Retailer does not have, nor may it hold itself out
as having, the power to make contracts in the name of or binding on Sprint, nor
does Retailer have the power to pledge credit or extend credit in the name of
Sprint.     17.3   Compliance with Law. Sprint and Retailer will each comply
with all applicable federal, state, county and local laws, rules, regulations
and orders that apply to the performance of its obligations under this
Agreement. Retailer will not cause Sprint to violate any applicable law.    
17.4   Notice. All notices and inquires required or permitted to be given under
this Agreement will be in writing addressed as listed below and delivered by
certified United States mail, hand or overnight courier (with receipt from
courier) charges prepaid. All notices will be effective on the date deposited to
the delivery method, even if refused by the receiving party.         Notice
Addresses:

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 13 of 30

 



--------------------------------------------------------------------------------



 



         
 
  If to Sprint:   If to Retailer:
 
  Sprint Nextel   Clearwire Communications LLC
 
  2001 Edmund Halley Dr   4400 Carillon Point
 
  Reston, VA 20191   Kirkland, WA 98033
 
  Attn: Vice President- National Retail   Attn: Chief Operating Officer
 
  Sprint Indirect Distribution    
 
       
 
  with a copy to:    
 
  Sprint Nextel   Clearwire Communications LLC
 
  2001 Edmund Halley Dr   4400 Carillon Point
 
  Reston, VA 20191   Kirkland, WA 98033
 
  Attn: Counsel - Indirect Sales   Attn: Legal Department

  17.5   Force Majeure. Neither party is liable for failure to perform its
obligations under this Agreement due to causes beyond its control, including
acts of God (e.g., fire, flood or other catastrophes); any law, order,
regulation or request of any government, or of any civil or military authority;
national emergencies, insurrections, riots, wars, or strikes, lock-outs, work
stoppages, or other labor difficulties. The party suffering a force majeure
event will use commercially reasonable efforts to remove the force majeure
event.     17.6   Headings. The headings contained in this Agreement are for
reference purposes only, and are not intended to describe, interpret, define or
limit the scope, extent or intent of the Agreement or any provision of the
Agreement.     17.7   Severability. If any provision of this Agreement is held
invalid, illegal or unenforceable in any respect, the provision will be treated
as severable, and will not affect the validity, legality or enforceability of
the remainder of the Agreement.     17.8   No Waiver. No waiver of any term or
condition of this Agreement, either generally or in a particular instance, will
be effective unless the waiver is in writing and signed by an authorized person
of the party against which the waiver is being asserted. If a written waiver of
a term or condition is limited to a particular instance, then nothing in that
waiver will preclude the party from later enforcement of that term or condition.
Either party’s failure to require the performance of any of the terms or
conditions of this Agreement will not prevent the later enforcement of that term
or condition, nor be deemed a waiver of any later breach.     17.9   Entire
Agreement. This Agreement, including its exhibits, constitutes the final and
full understanding between the parties and supersedes all previous agreements,
understandings, negotiations and promises, whether written or oral, between the
parties with respect to its subject matter. This Agreement is intended to
supersede all previous agreements on the same subject matter that Retailer
previously signed with a Sprint Contracting Party, including without limitation
the various versions of the Nextel Authorized Representative Agreement, the
Sprint Distribution Agreement, or the Sprint Partner Program Sales Agent
Agreement. No amendments to this Agreement will be binding on either party
unless executed by both parties in writing.

18.   DEFINITIONS.

  18.1   “Claims” means all claims, complaints, proceedings, investigations or
actions brought by a third party, including any government agency or entity
arising from or resulting from activities under this Agreement, including
advertising and promotional activities, business conducted or sales made by
Retailer, actual and consequential damages, and out-of-pocket costs reasonably
incurred in the defense of a claim, such as accountants, attorneys and expert
witness fees, costs of investigation and proof of

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 14 of 30

 



--------------------------------------------------------------------------------



 



      facts, court costs, other litigation expenses, travel and living expenses,
except as limited in Section 11.2 (Special Limitation of Liability for Sprint).
    18.2   “Customer” means any person or entity that subscribes to Sprint
Services.     18.3   “Dispute” means all controversies, disputes or claims of
every kind and nature arising out of or in connection with the negotiation,
construction, validity, interpretation, performance, enforcement, operation,
breach, continuance or termination of this Agreement.     18.4   “Effective
Date” means the date the last party signs this Agreement.     18.5   “Products”
means the wireless phones, data devices, or other equipment that are approved by
Sprint for use with the Sprint Services, and the accessories that may be used
with those wireless phones, data devices or other equipment.     18.6   “Senior
Representative” means a Vice President or Owner/Proprietor of the Retailer or
person holding a position of equivalent or greater authority within Retailer’s
organization. A Senior Representative for Sprint is a Vice President.     18.7  
“Solicitation” means any invitations to bid, requests for quotations, requests
for proposals, or other binding offer submitted in response to a solicitation
issued by any Customer or potential Customer for Sprint Products and Services,
including without limitation a federal, state, or local government entity or
educational institution.     18.8   “Sprint Affiliates/Nextel Partners” refers
to the third parties not affiliated with Sprint that offer Sprint Services
outside of the geographic area covered by this Agreement.     18.9   “Sprint
Information” means any information relating to an existing or potential customer
of Sprint that Retailer may collect or receive during the course of this
Agreement. This information may include without limitation the existing or
potential customer’s name, address, rate plan, handset type, telephone numbers,
email addresses, credit card information, CPNI (Customer Proprietary Network
Information as defined in Section 222 of the Federal Communications Act, 47
U.S.C. section 222) or any other information related to the quantity, technical
configuration, type, destination, location, and use of a telecommunications
service provided to the existing or potential customer, including information
contained in bills provided to the existing or potential customer. Sprint makes
no representations or warranties about Sprint Information.     18.10   “Sprint
Services” means the communications services, regardless of technology (e.g. CDMA
or iDEN wireless services or wireline services), offered by Sprint or its
affiliates or subsidiaries (except Sprint Affiliates or Nextel Partners) under
the names “Sprint PCS” or “Nextel”.     18.11   “Subcontractor” means a third
party that Retailer has entered into a contract with (whether written or
otherwise) to perform at least some of its obligations under this Agreement.

Signed:

  Sprint Solutions, Inc.       Clearwire Communications LLC                    
     
Signature:
  /s/ Keith O. Cowan
 
      Signature:   /s/ Hope Cochran
 
   

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 15 of 30

 



--------------------------------------------------------------------------------



 



     
Printed Name: Keith O. Cowan
  Printed Name: Hope Cochran
 
   
Title: Vice President
  Title: Senior Vice President, Finance & Treasurer
 
   
Date: November 28, 2008
  Date: November 28, 2008

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 16 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT A
WIRELESS COMMISSION PLAN
[*****]
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 17 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WIRELESS PRODUCT PURCHASE TERMS
The terms and conditions in this Exhibit B govern the purchase of Wireless
Products by Retailer from Sprint for resale under this Agreement. Retailer has
no obligation under this Agreement to purchase Products from Sprint for the
operation of business under this Agreement. Sprint may change the terms and
conditions in this Exhibit B upon 30 days written notice to Retailer.
1. Purchase Orders. A written purchase order is required for all orders. The
terms and conditions in this Exhibit B govern with respect to all sales of
Products by Sprint to Retailer, and control and prevail over contrary terms and
conditions contained in the purchase orders submitted by Retailer. Purchase
orders submitted by Retailer to Sprint will not amend, modify, add to or detract
from the terms and conditions in this Exhibit B. All purchase orders submitted
by Retailer are subject to credit approval by Sprint, and are subject to product
availability.
2. Price. Retailer may purchase Products at the prices established by Sprint in
its sole discretion and that are in effect at the time of shipment. Sprint may
charge Retailer a reasonable handling fee for each purchase order submitted to
Sprint by Retailer. Sprint may change the prices for Products from time to time.
3. Payment Terms. Unless otherwise stated on the invoice, payment for all
amounts owed to Sprint are net 60 days from the date of the invoice in United
States currency. The entire outstanding balance due on all invoices becomes due
to Company in full immediately upon default in the payment of any invoice.
Sprint may charge Retailer a late payment charge in the amount of 1.5% per month
(18% annually), or such lesser amount established or required by law, on any
payment past due until such past due payment together with the late payment
charge is paid in full to Sprint. Retailer may not offset amounts owed by Sprint
to Retailer for any reason against any invoice issued by Sprint to Retailer.
4. Freight, Shipping & Inspections.

  4.1   Freight and Shipping. Products ordered by Retailer from Sprint will be
shipped F.O.B. Destination. Sprint will pay all freight and insurance costs
incurred by Sprint or its third party distribution services vendor in connection
with the shipment of goods to Retailer (or the approved destination point
designated by Retailer).     4.2   Ownership and Risk of Loss. Sprint will own
freight in transit and will be responsible for carriage to an approved Retailer
Facility. Risk of loss and ownership will pass to Retailer upon delivery of the
Products to the approved Retailer Facility and documented signature on the
provided Transportation Carrier Delivery Receipt. Sprint is responsible for all
in-transit carrier interaction up to and including claim resolution.     4.3  
Inspections. It is the responsibility of Retailer to check the shipment and
secure written acknowledgement from the delivering carrier for any shortages,
loss or damage. Notification to Sprint of shortages, loss or damage must be made
in writing to Sprint or Sprint’s designated bulk fulfillment provider (as
directed by Sprint), and must be made within 2 business days of the receipt of
the shipment by Retailer, or the Products will be deemed accepted as of the date
of receipt, and any claims for shortages, loss or damage with respect to that
delivery are waived by Retailer. Retailer must retain all packaging when it
submits a claim for shortage, loss or damage. Rejected shipments will be
returned to the address designated by Sprint via the delivering carrier.
Shipments rejected for any reason will be considered attempted Returns subject
to the limitations in Section 6 (Returns) unless Retailer notifies Sprint of a
shortage, loss or damage within the 2 business days, and Sprint agrees that
there is an actual shortage, loss or damage to the shipment in question.

5. Price Protection.
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 18 of 30

 



--------------------------------------------------------------------------------



 



  5.1   Price Protection. Sprint offers price protection to Retailer in the form
of an account credit only on qualifying wireless telephones recently purchased
by Retailer from Sprint if the price decreases. Sprint offers no price
protection for limited time special offers which are designated at the time the
special offer is introduced. Sprint offers no price protection for accessories
or other equipment Retailer may purchase from Sprint.     5.2   Conditions for
Price Protection. Price protection is available only for wireless telephones
purchased by Retailer from Sprint that meets the following conditions:

  (A)   The wireless telephones must have been purchased by Retailer from Sprint
for purposes of resale to end-user Customers for activation pursuant to this
Agreement, within the 30 days before the effective date of the price change;    
(B)   The wireless telephones must be of the same handset model affected by the
price change;     (C)   The wireless telephones must be new and not yet
activated as of the effective date of the price change; and     (D)   The
wireless telephones must be in Retailer’s inventory on the effective date of the
price change.

  5.3   Price Protection Claim.

  (A)   To be eligible for the price protection account credit, Retailer must
submit a written claim for price protection to Sprint via the process provided
to Retailer by Sprint.     (B)   The price protection claim must include an
on-hand inventory report of wireless telephones, by handset model, affected by
the price change in Retailer’s inventory on the effective date of the price
change, including SIM or ESN (as applicable) and model type for each unit that
Retailer is submitting for price protection credit.     (C)   Retailer must
submit all price protection claims resulting from a particular price change
within 30 calendar days of the effective date of that price change. Price
protection claims received after that date will be rejected. All price
protection claims are subject to verification.

  5.4   Price Protection Credit Amount and Timing. Retailer will receive an
account credit for all qualifying wireless telephones submitted by Retailer for
a price protection credit in the amount of the difference between the original
sales price of the wireless telephone charged to Retailer, less the new sales
price for that same handset model, not including any special offers. The price
protection account credit will be issued to Retailer’s account within thirty 60
calendar days from the receipt of Retailer’s price protection claim.

6. Returns.

6.1   Wireless Telephones.

  (A)   iDEN Wireless Telephones - Retailer may not return iDEN wireless
telephones to Sprint. Any iDEN wireless telephones eligible for warranty
replacement or repair must be submitted as directed by the original equipment
manufacturer. Attempted returns will not be accepted from Retailer or Sprint may
at its option elect to keep the equipment but Retailer will not be eligible for
a credit.

  (B)   CDMA Wireless Telephones— Sprint will accept returns of CDMA wireless
phones purchased by Retailer from Sprint subject to the conditions and
limitations in this sub-section 6.1(B).

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 19 of 30

 



--------------------------------------------------------------------------------



 



  1.   Retailer may not return to Sprint any CDMA wireless phone that has been
activated on Sprint’s CDMA network for more than 30 calendar days.     2.  
Retailer may not return to Sprint any CDMA wireless phone that has been abused
by Retailer or the Customer. Examples of abuse include physical damage, and
unauthorized alteration or programming.     3.   RMA Process — Retailer must
make all eligible returns in accordance with the RMA Process provided by Sprint
to Retailer.     4.   Retailer must return the CDMA wireless telephones with all
accessories that come with the CDMA wireless telephones.     5.   If the return
meets all of the requirements of this sub-section 6.1(B), then Sprint will issue
an account credit to Retailer for each properly returned CDMA wireless
telephones in the amount of the current price of that CDMA wireless telephone
handset model.     6.   Sprint may charge a restocking fee.     7.   Sprint will
keep all improperly returned CDMA wireless telephones, and Retailer will not be
eligible for the return credit.

7. Line of Credit/Credit Application. Retailer will complete the credit
application provided by Sprint. Sprint will rely on the credit information
furnished by Retailer, and Retailer’s credit history, to determine Retailer’s
maximum credit line. Retailer represents and warrants that all information
furnished on the credit application will be complete, accurate and true.
Retailer will update any information previously furnished to Sprint that later
becomes incorrect or misleading because of a change in circumstances or a
material change in the business of Retailer or its financial condition. If
Sprint determines that any statements made on the credit application are false,
incomplete or inaccurate, Sprint may declare Retailer to be in default of this
Agreement, and may exercise any remedies it has under this Agreement or at law
or in equity. The sale of Products on terms is contingent upon Sprint’s approval
of Retailer’s credit application. Sprint may require additional security from
Retailer before granting Retailer a credit line. Sprint has the right to
increase, decrease or terminate Retailer’s credit privileges at any time without
prior notice to Retailer, and with or without cause. Sprint may require Retailer
to complete a new credit application from time to time.
8. Security Interest.

  8.1   Security Interest Granted. If the purchase provides for payments on
credit, Retailer grants Sprint a security interest in the Products purchased
from Sprint by Retailer, whether now owned or hereafter acquired, and any
proceeds thereof to secure payment and performance in full by Retailer of all
amounts invoiced for the Products and all other obligations of Retailer to
Sprint. This Agreement constitutes a security agreement under the Uniform
Commercial Code (the “UCC”).     8.2   UCC-1 Financing Statements. Sprint is
authorized by Retailer to file UCC-1 Financing Statements and amendments thereto
with the Secretary of State or other appropriate offices, and to give
notifications to third parties of Sprint’s security interest to perfect and
maintain the continuous enforceability, perfection and priority of Sprint’s
security interest.     8.3   Retailer’s Obligations in Support of Sprint’s
Security Interest. Retailer will sign and deliver documents, and take other
actions upon Sprint’s request, required to perfect and maintain the continuous
enforceability, perfection and priority of Sprint’s security interest. If
Retailer obtains Sprint’s prior written consent as required in this Agreement to
change Retailer’s name, type of organization or jurisdiction of organization,
Retailer will cooperate with the filing of appropriate UCC-1 Financing
Statements or amendments and take other actions upon Sprint’s request to
maintain the continuous enforceability, perfection and priority of the security
interest granted by Retailer in this Section 8.

9. Product Supply.
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 20 of 30

 



--------------------------------------------------------------------------------



 



9.1 Supply of Products. Sprint will use reasonable efforts to furnish a
sufficient quantity of Products to meet the resale requirements of Retailer.

9.2   Supply Limitation of Liability. Sprint has no liability under this
Agreement for:

  (A)   failure to deliver Products within a specified time period;     (B)  
availability or delays in delivery of Products;     (C)   discontinuation of
Products, product lines, or any part thereof by the manufacturer; or     (D)  
the cancellation of any orders of Products by the manufacturer.

10. NO WARRANTY (PRODUCTS). SPRINT MAKES NO WARRANTIES OF ANY KIND, STATUTORY,
EXPRESS OR IMPLIED, TO RETAILER OR TO ANY OTHER PURCHASER OF THE PRODUCTS.
SPRINT SPECIFICALLY MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. RETAILER WAIVES ALL OTHER WARRANTIES,
GUARANTEES, CONDITIONS OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE. AR’S SOLE AND EXCLUSIVE REMEDY RELATING TO PRODUCTS IS THE REMEDY, IF
ANY, AFFORDED BY THE MANUFACTURER OF THE PRODUCTS TO RETAILER OR AR’S CUSTOMERS.
SPRINT IS NOT LIABLE FOR CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES, WHETHER OR NOT OCCASIONED BY SPRINT NEGLIGENCE AND INCLUDING,
WITHOUT LIMITATION, LIABILITY FOR ANY LOSS OR DAMAGE RESULTING FROM THE FAILURE
IN THE OPERATION OF ANY PRODUCTS SOLD UNDER THIS AGREEMENT.
11. NO PATENT OR TRADEMARK INDEMNITY. SPRINT HAS NO DUTY TO DEFEND, INDEMNIFY OR
HOLD HARMLESS RETAILER FROM OR AGAINST ANY CLAIM, DEMAND OR CAUSE OF ACTION,
INCLUDING ANY DAMAGES, COSTS OR EXPENSES INCURRED BY RETAILER IN CONNECTION
THEREWITH, ARISING FROM OR RELATING TO THE ACTUAL OR ALLEGED VIOLATION OR
INFRINGEMENT OF ANY PATENT, TRADEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY
BELONGING TO A THIRD PARTY BY THE PRODUCTS.
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 21 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Facility Requirements/Approved Facilities

1.   List of Approved Facilities. Retailer will provide Sprint a complete list
of approved facilities quarterly, including complete address, name of store
contact, and contact phone number.   2.   Approval of Facilities. Retailer may
only sell or solicit subscriptions under this Agreement from a Facility that
Sprint has approved in writing in advance. Sprint reserves the right to revoke
approval of a Facility for any reason and at any time. If Retailer moves an
approved Facility to a new location, Retailer must resubmit the Facility at that
new location for Sprint’s approval before Retailer may sell or solicit
subscriptions under this Agreement from that new location. Sprint’s right to
approve Facilities does not imply any assurance of the appropriateness or
profitability of an approved Facility. Retailer is not relying on Sprint’s
expertise or recommendations of prospective Facilities and relies solely on its
own expertise and judgment in the selection of prospective Facilities.   3.  
Sprint is Not Responsible for Retailer Facilities. Sprint has no control over
any safety measures employed at any Retailer Facilities. Therefore, Sprint
assumes no duties with regard to the safety and well-being of employees,
Customers and others at Retailer’s Facilities. Retailer is solely responsible
for determining and taking any action necessary and appropriate to ensure the
safety and well-being of Retailer’s employees, the customers and others at
Retailer’s Facilities.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 22 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Left Intentionally Blank
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 23 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Left Intentionally Blank
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 24 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PRIVACY — SPRINT INFORMATION
1. Compliance with Law. Retailer will comply with all U.S. laws relating to the
collection, use, access, maintenance and disclosure of Sprint Information. To
the extent Retailer has access to CPNI under this Agreement, Retailer may use
CPNI only for the purpose of marketing or providing the communications-related
products and services similar to the products and services to which the customer
already subscribes. Retailer may not use, allow access to, or disclose CPNI to
any other party, unless required to make such disclosure under force of law.
Retailer must have in place and maintain appropriate protections to ensure the
ongoing confidentiality of customers’ CPNI.
2. Safeguards. Retailer is fully responsible for Sprint Information. Retailer
will utilize administrative, physical, and technical safeguards that prevent the
unauthorized collection, access, disclosure, and use of Sprint Information.
These Safeguards will:

  2.1   assign random passwords and other access controls so that only
employees, representatives, agents, contractors, and Subcontractors of Retailer
who have a business need to access or use Sprint Information may access or use
it;     2.2   encrypt Sprint Information when not directly being used by an
authorized person while on Retailer’s network and at all times while in course
of transmission;     2.3   use appropriate firewalls, virus protection and other
technical safeguards against intrusion upon, and harmful transmissions to, any
network or facility on which Sprint Information is stored;     2.4   grant
access privileges to Sprint Information only as needed by employees,
representatives, agents, contractors and Subcontractors of Retailer who have a
business need to use that information, and prompt revocation of such privileges
when no longer required; and     2.5   train employees and other persons with
access to Sprint Information in proper security practices and procedures.

3. Notice of Security Breach. Retailer will promptly notify Sprint of any facts
known to Retailer concerning any accidental or unauthorized access, disclosure
or use, or accidental or unauthorized loss, damage or destruction of Sprint
Information by any current or former employee, representative, contractor,
Subcontractor or agent of Retailer or by any other person or third party.
Retailer will fully cooperate with Sprint in the event of any accidental or
unauthorized access, disclosure or use, or accidental or unauthorized loss,
damage or destruction of Sprint Information by any other person or third party,
to limit the unauthorized access, disclosure or use, seek the return of any
Sprint Information, and assist in providing notice if requested by Sprint.
4. Disclosure of Sprint Information. Retailer will not disclose Sprint
Information to any person unless Sprint has given its prior written consent to
the disclosure. Before disclosing Sprint Information to any person, Retailer
must ensure that that person is bound by the same obligations as Retailer under
this Agreement, including the obligation to protect Sprint Information that also
is classified as CPNI. In the event that Retailer receives a request to disclose
Sprint Information through legal process, such as a private party subpoena or a
subpoena, warrant or other process from a governmental authority, Retailer will:

  4.1   notify Sprint as soon as practicable of the request so that Sprint at
its option may seek a protective order or take other action to prevent or limit
such disclosure; and

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 25 of 30

 



--------------------------------------------------------------------------------



 



  4.2   cooperate with Sprint’s efforts to obtain a protective order or other
reasonable assurance to preserve the confidentiality of the Sprint Information.

5. Return of Sprint Information. Retailer will return, or at Sprint’s election,
destroy (and certify the destruction in writing) all Sprint Information upon the
termination or expiration of this Agreement, or earlier if requested to do so in
writing by Sprint.
6. Privacy Exhibit and Annual Certification. Retailer will certify annually its
continued compliance with all of the obligations in Sprint’s Privacy Policy,
this Exhibit F and the related provisions in the Agreement. The annual
certification form and certification process will be provided to Retailer by
Sprint.
7. Audits and Corrective Action Plans. In addition to any other rights of Sprint
under this Agreement, if any audit under this Agreement identifies a customer
privacy related failure in any of Retailer’s privacy or confidentiality
obligations, Retailer will promptly develop a corrective action plan in
cooperation with Sprint. This plan is subject to Sprint’s approval. Retailer
will implement this plan at its sole expense, if

  7.1   any audit shows that Retailer has failed to perform any of its
obligations under this Section; or     7.2   Sprint notifies Retailer in writing
of its breach of its privacy obligations under this Agreement.

8. Miscellaneous. The acts or omissions of Retailer and anyone with which it is
associated (like its employees, representatives, affiliates, agents,
contractors, Subcontractors, and their employees) are Retailer’s acts or
omissions. The rights and obligations in this Exhibit F and any other provision
in the Agreement that is reasonably necessary to enforce them, will survive the
termination or expiration of this Agreement for any reason. The provisions of
this Exhibit F control if they conflict with any other provision in the
Agreement. Because a breach of any Sprint Information provision may result in
irreparable harm to Sprint, for which monetary damages may not provide a
sufficient remedy, Sprint may seek both monetary damages and equitable relief.
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 26 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT G
DISPUTE RESOLUTION

1   Dispute Resolution. All Disputes under this Agreement are subject to the
following dispute resolution process. Only a Senior Representative may initiate,
respond to, negotiate, resolve or otherwise direct the resolution of a Dispute.

  1.1   Negotiation. A Senior Representatives will first attempt to negotiate a
resolution to the Dispute.

  (A)   Notice of the Dispute. The disputing party initiates negotiations by
providing written notice to the other party, explaining the subject of the
Dispute and the relief requested.     (B)   Procedures. The party receiving a
notice of Dispute must respond in writing within 30 calendar days with a
statement of its position on, and recommended resolution of, the Dispute. If the
Dispute is not resolved by this exchange of information, the Senior
Representatives of each party will meet (either by phone, or, if agreed to, in
person,) at a mutually agreeable time and place within 60 calendar days of the
date of the initial notice and thereafter as often as they reasonably deem
necessary in order to exchange relevant information and perspectives and to
attempt to resolve the Dispute.     (C)   Participants in the Negotiations.
Senior Representatives will negotiate the Dispute. If necessary, non-Senior
Representatives of the RETAILER or Sprint may, upon the request and at the
direction of a Senior Representative, participate in the resolution of a
Dispute.     (D)   Failure of Negotiation. If the Dispute is not resolved within
90 calendar days of the date of the disputing party’s initial notice, or if the
Senior Representatives fail to meet within 60 calendar days of the date of the
initial notice, either party may initiate non-binding mediation of the Dispute
as specified below.

  1.2   Mediation. If a Dispute is not resolved through negotiation in
accordance with this Agreement, either party may submit the Dispute for
mediation under the Commercial Mediation Procedures and Rules of the American
Arbitration Association (AAA).

  (A)   Conduct of Mediation.

  (1)   Governing Rules. The Commercial Mediation Procedures and Rules of the
American Arbitration Association (“AAA”) will govern the selection of a mediator
and the conduct of the mediation, subject to this Agreement.     (2)   Mediation
Briefs. Mediation briefs or statements not to exceed 15 pages will be submitted
to the Mediator.     (3)   Additional Rules for Mediation. Unless the parties
both agree otherwise, the mediation:

  (a)   will last no longer than one business day;     (b)   must be attended by
a Senior Representative of each party who may bring counsel and/or other
representatives of the party; and     (c)   will take place in New York, New
York, unless an alternative location is agreed upon by the parties.

  (B)   Costs of Mediation. Each party will bear one-half of the cost of the
fees and expenses of the mediation. Each party will bear all its own (and their
advisors’) costs and fees incurred initiating, preparing, and presenting its
case with respect to the mediation.

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 27 of 30

 



--------------------------------------------------------------------------------



 



  (C)   Failure of Mediation. If the Dispute is not resolved through mediation,
the mediation will be terminated by a written declaration of the mediator that
the Dispute has not been resolved.

  1.3   Arbitration. No party may commence arbitration until a Dispute has been
subject to both negotiation and mediation in accordance with this Agreement.
Either party may initiate arbitration with respect to a Dispute by filing a
written demand for arbitration pursuant to the Wireless Industry Arbitration
Rules of the AAA at any time after the 45th calendar day following the date that
a request for mediation of such Dispute was first submitted, or, if earlier, the
date that mediation is terminated. This applies to all causes of action, whether
nominally a “claim”, “counterclaim”, or “cross-claim”, arising under common law
or any state or federal statute. The mediation may continue after the
commencement of arbitration if the parties so desire.

  (A)   Identification and Location of Arbitrators. Unless otherwise agreed by
the parties, Arbitration will be conducted by a panel of three arbitrators in
New York, New York. All three arbitrators will be “neutrals,” and the parties
will select arbitrators in accordance with the Wireless Industry Arbitration
Rules of the AAA.     (B)   Conduct of Arbitration. The arbitration will be
governed by the Wireless Industry Arbitration Rules of the AAA, except as
otherwise set forth in Section 1.3 to this Exhibit G.     (C)   Scope of
Discovery. Except as stated in this Agreement, all discovery will be governed by
the Federal Rules of Civil Procedure. Discovery will include the request for and
production of documents, depositions and interrogatories as specified below.

  (1)   Depositions. Depositions are limited to no more than 3 fact depositions
per party for a period of no more than 4 hours each.     (2)   Expert Witnesses.
Each party may have up to 2 expert witnesses and depositions of experts, in
addition to the 3 fact depositions above, for 4 hours of testimony each, to be
preceded by the expert’s written report to comply with Fed.R.Civ.P.26(a)(2)(B).
    (3)   Interrogatories. Interrogatories will be limited in scope for the
purpose of identifying persons with knowledge of facts relevant to the Dispute;
and requesting specification of damages.     (4)   Production of Documents.
Requests for production of documents will be limited to a one-time request and
will only seek documents related to the specific subject matter of the Dispute.
    (5)   Settlement of discovery disputes. Any issues concerning discovery upon
which the parties cannot agree will be submitted to the arbitration panel for
determination.

  (D)   Award. The arbitration panel will, upon the concurrence of at least 2 of
its 3 members, have the authority to render an appropriate decision or award,
including the power to grant all legal remedies consistent with the terms of
this Agreement and the law in the Commonwealth of Virginia. The arbitration
panel will have no power to award punitive damages of any kind, or damages that
are prohibited elsewhere in this Agreement. The binding or preclusive effect of
any award will be limited to the actual Dispute arbitrated, and to the parties,
and will have no collateral effect on any other dispute or claim of any kind
whatsoever. Within 30 calendar days of the conclusion of the arbitration, the
arbitrators will prepare in

Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 28 of 30

 



--------------------------------------------------------------------------------



 



      writing and provide to the parties the award, including factual findings
and the reasons on which the award is based.     (E)   Motions to
Dismiss/Summary Judgment. The arbitrators are empowered and encouraged, under
appropriate circumstances, to grant motions to dismiss or motions for summary
judgment, applying standards under the Federal Rules of Civil Procedure and the
Federal Rules of Evidence.     (F)   No Change of Venue/Forum. Neither party
will seek a transfer of venue or forum.     (G)   Costs. Each party will bear
one-half of the costs of the fees and expenses of the arbitrators. Each party
will bear all its own (and their advisors’) costs and fees incurred initiating,
preparing, and presenting its case with respect to the arbitration.     (H)  
Arbitration is Confidential. The arbitration, along with all filings and
decisions, will be confidential except as necessary to enforce the award.

2 Waiver of Rights. Sprint and Retailer each waive:

  2.1   their rights to litigate Disputes in court, except as set forth in
Section 4 of this Exhibit G below;     2.2   to receive a jury trial; and    
2.3   to participate as a plaintiff or as a class member in any claim on a class
or consolidated basis or in a representative capacity.

3. No Class Action Arbitration. Sprint and Retailer both agree that any
arbitration will only be conducted on an individual basis and that if it is
determined, despite the clear and unambiguous intent of the parties as stated in
this Agreement, to permit arbitration other than on an individual basis, such
arbitration will immediately be terminated and neither party will be under any
obligation to continue in such arbitration. In the case of such termination, or
if the arbitration clause is deemed inapplicable or invalid, or otherwise is
deemed to allow for litigation of disputes in court, Sprint and Retailer both
waive, to the fullest extent allowed by law, any right to pursue or participate
as a plaintiff or a class member in any claim on a class or consolidated basis
or in a representative capacity.
4. Injunctive Relief. Notwithstanding anything to the contrary herein, if Sprint
determines, in its sole discretion, that it may suffer irreparable harm as a
result of Retailer’s breach, or threatened breach, of this Agreement, then
Sprint may, without complying with any other dispute resolution procedures in
this Exhibit G seek injunctive relief from a court of competent jurisdiction.
5. Survival. The provisions of Exhibit G will continue in full force and effect
subsequent to and notwithstanding the expiration or termination of this
Agreement.
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 29 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT H
INSURANCE REQUIREMENTS
1. RETAILER will provide and maintain at its own expense the following insurance
against liability arising in any way out of this Agreement:

  1.1   Commercial General Liability insurance (including but not limited to,
contractual liability insurance) with a limit of $1,000,000 for any one
occurrence, $2,000,000 General Aggregate;     1.2   Workers’ Compensation in
compliance with the laws of the state(s) where operations occur, with Employers
Liability insurance in the amount of $1,000,000 each accident, $1,000,000 by
Disease each employee and $1,000,000 by Disease, Policy limit;     1.3  
Business Automobile Liability insurance covering all vehicles used in connection
with the Agreement with a combined single limit of $1,000,000;     1.4  
Umbrella form excess liability insurance with limits of at least $5,000,000, and
    1.5   “All-risk” property insurance (including transit coverage) to cover
the full value of all Sprint property in the care, custody and control of
Retailer.     1.6   All policies will be “occurrence” form.

2. All insurance policies will be issued by companies licensed or authorized to
transact business in the state(s) where operations will occur and who hold a
current rating of at least A-, VII according to A.M. Best. Sprint, its
directors, officers, partners, affiliates, subsidiaries and employees will be
named as additional insureds on all liability insurance policies required in
this agreement. Sprint will be listed as a loss payee as its interests apply on
the all-risk policy. Each insurance policy will contain a waiver of subrogation
in favor of Sprint. Each insurance policy will contain a clause requiring that
the insurer endeavor to give Sprint at least 30 days prior written notice of
cancellation, and Retailer will immediately notify Sprint of any reduction or
possible reduction in the limits of any the policy where the reduction, when
added to any previous reduction, would reduce coverage below the limits required
under this Agreement. Retailer’s insurance will be primary for services/work
provided under this agreement while Sprint’s insurance will be excess and
non-contributory to any insurance coverage provided by the Retailer.
3. RETAILER will provide proof of insurance either in the form of a Certificate
of Insurance (ACORD form 25S or equivalent) or a web based Memorandum of
Insurance. Retailer will provide this proof within 15 days of signing this
Agreement and again within 15 days of the renewal or replacement of each policy.
All certificates of insurance will be addressed to the address designated by
Sprint:
Sprint RETAILER Agreement v1.1
Proprietary and Confidential
Page 30 of 30

 